        1:20-cv-03483-SVH      Date Filed 08/25/21   Entry Number 29   Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA

    Cortney S., 1                            )       C/A No.: 1:20-cv-3483-SVH
                                             )
                        Plaintiff,           )
                                             )
          vs.                                )
                                             )                 ORDER
    KiloloKijakazi, 2                        )
    Commissioner of Social Security          )
    Administration,                          )
                                             )
                        Defendant.           )
                                             )

          This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [ECF No.

26]. On June 7, 2021, the court issued an order granting the Commissioner’s

motion to remand, reversing the decision of the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g), and remanding the action for further

administrative proceedings. [ECF No. 24]. On August 10, 2021, Plaintiff filed

this motion seeking $6,892.59 in attorney fees. [ECF No. 26]. The

Commissioner subsequently filed the parties’ stipulation to $6,600.00 in

attorney fees. [ECF No. 27]. Given the parties’ agreement and Plaintiff’s


1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
2 Kilolo Kijakazi became the Acting Commissioner of Social Security on July

9, 2021. Pursuant to Fed. R. Civ. P. 25(d), she is substituted for former
Commissioner Andrew Saul as the defendant in this action.
     1:20-cv-03483-SVH    Date Filed 08/25/21   Entry Number 29   Page 2 of 2




counsel’s representations in his motion and in accordance with 28 U.S.C. §

2412(d), the court grants the motion and directs the Commissioner to pay

Plaintiff $6,600.00. This payment shall constitute a complete release from

and bar to any further claims that Plaintiff may have under the EAJA to fees,

costs, and expenses incurred in connection with disputing the Commissioner’s

decision. This award is without prejudice to the rights of Plaintiff’s counsel to

seek attorney fees under section 206(b) of the Social Security Act, 42 U.S.C. §

406(b), subject to the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 560 U.S. 586, 595–97 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee be paid to Plaintiff through payment to Plaintiff’s

counsel. 3

      IT IS SO ORDERED.


August 25, 2021                             Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




3 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                        2
